Exhibit 10.3

SELLERS SIDE LETTER AGREEMENT

This SELLERS SIDE LETTER AGREEMENT (this “Agreement”), dated as of January 10,
2020 (the “Effective Date”), is executed by and between SAExploration, Inc., a
Delaware corporation (“SAE”), and ALASKAN Seismic Ventures, LLC, an Alaskan
limited liability company (“ASV” and, together with SAE, the “Sellers”).

PRELIMINARY STATEMENTS:

(1) Sellers and TGS-NOPEC Geophysical Company ASA, a public limited company
registered in Norway (“Purchaser”), have entered into that certain Asset
Purchase Agreement for the Aklaq and Kuukpik Surveys of even date herewith (the
“Purchase Agreement”), pursuant to which Purchaser is purchasing certain assets
from Sellers for the consideration set forth in the Purchase Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

(2) Sellers desire to enter into this Agreement to provide certain agreements
with respect to matters related to (i) the proceeds received pursuant to the
Purchase Agreement, (ii) contribution and indemnity as among Sellers to cover
Sellers’ post-Closing indemnification obligations under the Purchase Agreement,
and (iii) certain Alaska tax credits.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Sellers agree as follows:

1. Indemnification Obligations. Any indemnification obligations of Sellers under
the terms of the Purchase Agreement shall be borne either (A) individually, by
the Seller whose breach resulted in the indemnification obligation under the
terms of the Purchase Agreement with respect to claims resulting from the breach
of a representation, warranty or covenant contained in the Purchase Agreement (a
“Breach Liability Obligation”), or (B) otherwise, severally by Sellers in
accordance with the percentages set forth on Exhibit A attached hereto (“Pro
Rata Share”).

2. Contribution. If any Seller (the “Paying Seller”) makes any payment
(including by way of a set-off against other amounts payable to the Paying
Seller) (each a “Seller Payment”) in respect of the indemnification obligations
of Sellers pursuant to the Purchase Agreement, with respect to any obligation
for which (A) the other Seller is liable in accordance with its Breach Liability
Obligation, or (B) Sellers are each liable in accordance with their Pro Rata
Share in an amount in excess of such Seller’s Pro Rata Share, then the Paying
Seller shall have the rights of contribution set forth below against the other
Seller.

(a) Reimbursement of Paying Seller. With respect to each Seller Payment, the
Seller (the “Reimbursing Seller”) other than the Paying Seller making such
Seller Payment will be responsible for paying the Paying Seller an amount equal
to (i) the full amount of the Seller Payment, in the case of a Breach Liability
Obligation, and (ii) otherwise, the Seller Payment multiplied by such
Reimbursing Seller’s Pro Rata Share (with respect to each Seller,

 

1



--------------------------------------------------------------------------------

such amount is referred to as such Seller’s “Payment Obligation”). Each
Reimbursing Seller must pay any Payment Obligation due to the Paying Seller
within ten (10) days of receipt of notice from the Paying Seller of the making
of a Seller Payment. Any Seller who fails to pay his Payment Obligation with
respect to a Seller Payment is hereafter referred to as a “Deficient Seller”.

(b) Interest. The Payment Obligation of a Deficient Seller shall accrue interest
at an annual rate of ten percent (10%) from its due date until paid in full, and
the Deficient Seller shall be responsible for the payment and/or reimbursement
of all costs and expenses, including attorneys’ fees, incurred by the other
Seller in connection with their enforcement of the duties and obligations set
forth in this Section 2.

3. Proceeds. The Sellers agree that SAE will credit $14,500,000 of the proceeds
that it receives from the Purchaser pursuant to the Purchase Agreement on the
Closing Date towards outstanding amounts owed to SAE by ASV. The Sellers further
agree that SAE will also credit up to $5,000,000 of the proceeds that it
receives from the Purchaser pursuant to the Purchase Agreement for the Earn-Out,
if and when received by SAE, towards outstanding amounts owed to SAE by ASV. ASV
agrees and acknowledges that it will not receive any cash payment with respect
to the proceeds credited towards outstanding amounts owed by ASV to SAE under
this Section 3.

4. Alaska Tax Credits. Sellers agree that they shall take, or shall cause to be
taken, such actions and execute and deliver such documents after the Closing as
are necessary, proper or advisable under Applicable Law: (i) such that $175,000
of the Alaska tax credits issued to ASV will be used to pay Alaska production
tax due on the sale of the CRD surveys pursuant to the CRD Purchase Agreement,
(ii) to effect the withdrawal of the Alaska tax credit certificates issued under
Section 43.55.023 of the Alaska Statutes with respect to the Aklaq survey, and
(iii) such that $171,354 of the Alaska tax credits issued to ASV will be used to
repay the State of Alaska for the Alaska tax credits previously used with
respect to the Franklin Bluffs survey to pay Alaska production tax upon the
withdrawal of the Alaska tax credit certificates issued under Section 43.55.023
of the Alaska Statutes with respect to the Franklin Bluffs survey.

5. Representations and Warranties. Each Seller hereto represents and warrants to
each other Seller and to its respective successors and assigns that:

(a) The representations and warranties made by such Seller in the Purchase
Agreement are true and correct.

(b) The execution, delivery, and performance by such Seller of this Agreement is
within such Seller’s powers, has been duly authorized by all necessary action,
requires no action by or in respect of, or filing with, any governmental body,
agency or official and does not contravene, or constitute a default in any
material respect under, any provision of applicable law or regulation or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
such Seller or result in the creation or imposition of any lien on any asset of
such Seller.

 

2



--------------------------------------------------------------------------------

(c) This Agreement constitutes a legal, valid, and binding agreement of such
Seller, enforceable against such Seller in accordance with its terms.

6. Miscellaneous.

(a) No failure or delay by any Seller in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and non-exclusive of any rights or remedies
provided by law.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
may assign any of its rights or obligations hereunder without the prior written
consent of the other parties hereto, which consent shall not be unreasonably
conditioned, withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

(c) In the event of an inconsistency between the provisions of this Agreement
and the Purchase Agreement, the provisions of this Agreement shall be
controlling as between the Sellers. Notwithstanding any terms of the Purchase
Agreement to the contrary, this Agreement shall not be superseded by the
Purchase Agreement, and shall continue in full force and effect on and after the
Closing Date.

(d) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the parties hereto.

(e) This Agreement, any dispute or matter arising out of or in connection with
this Agreement, or the transactions contemplated hereby, including all claims or
causes of action (whether in contract or tort), or the negotiation, execution or
performance hereof, and the legal relationship among the parties, shall, in all
respects, be subject to and be interpreted, construed and enforced in accordance
with, the internal laws of the State of Texas, excluding its conflicts of laws
provisions and shall, in all respects, be treated as a contract made in Texas.
Each Party hereby irrevocably submits to the exclusive jurisdiction of the state
courts located in Harris County, Texas and to the federal courts of the Southern
District of Texas, Houston Division and all courts of appeal therefrom in
respect of all matters arising out of or in connection with this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby,
and each Seller waives any objection that such courts are an inconvenient forum.
EACH SELLER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(f) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement may be signed by facsimile
or by email in portable document format (PDF).

 

3



--------------------------------------------------------------------------------

(g) ASV acknowledges that SAE has collaterally assigned to its lenders and
noteholders, or to the administrative agents, collateral agents or indenture
trustee acting on behalf of such lenders and noteholders (or their successors
and assigns, collectively, the “Permitted Assignees”), all of SAE’s rights to
collect any amounts payable to SAE under this Agreement and any remedies
associated with such right (and ASV consents to the foregoing), it being
understood that any such assignment will not relieve SAE from its obligations
hereunder and that any such enforcement by the Permitted Assignees will be in
accordance with, and subject to, the terms and provisions of this Agreement in
the same manner as same would be applicable to SAE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sellers hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

ALASKAN SEISMIC VENTURES, LLC By:  

/s/ William Van Dyke

Name: William Van Dyke Title: Chief Executive Officer

 

SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

Name: Michael Faust Title: Chief Executive Officer

[SIGNATURE PAGE TO SELLERS SIDE LETTER AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO

SELLERS SIDE LETTER AGREEMENT

SELLERS

 

Seller Name and Address for Notice

  

Percentage Ownership as of Closing

SAExploration, Inc.    50% 1160 Dairy Ashford Road, Suite 160    Houston, Texas
77079    Attention: Mike Faust    Email: mfaust@saexploration    ALASKAN Sesimic
Ventures, LLC    50% PO Box 876489    Wasilla, Alaska 99687    Attention:
William Van Dyke    Email: bvandyke@petroak.com    or    If by hand delivery or
courier:    4430 Mitzie Court    Wasilla AK 99654   